{¶ 107} I respectfully concur in judgment only because I disagree with the application of the law and argument.
 {¶ 108} Specifically, this is not a rape shield issue. The fact that the victim attended a pure romance party and used or may have used marital aides was irrelevant to the issue of whether she was raped or assaulted. However, if her answer to the questions during trial were different than her answers at the preliminary hearing on the issue of merit, that might go to her credibility at trial. There is no proffer or copy of the preliminary hearing transcript in the record for our review. The error, if any, by the trial court based upon the status of the record is harmless. *Page 1